IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE

DAVID A. FALSBERG,                             No. 68264-4-1


             Appellant,
                                                                                          Co,-,
      v.



GLAXOSMITHKLINE, PLC or
GLAXO SMITH KLINE, INC., a foreign
corporation, also d/b/a
GLAXOSMITHKLINE, LLC,                                                        CD     ;:
GLAXOSMITHKLINE CONSUMER                                                     en     ;.;
HEALTHCARE, LP,
GLAXOSMITHKLINE BIOLOGICALS,
NORTH AMERICA,                                 UNPUBLISHED OPINION
GLAXOSMITHKLINE CONSUMER
HEALTHCARE, LLC and
GLAXOSMITHKLINE SERVICES, INC.,                FILED: September 9, 2013
and JACK S. CONWAY, MD,

             Respondents.


      Verellen, J. — David Falsberg asks this court to expand the existing

Washington drug manufacturer warning standards to include diagnostic tips for any

physician who may treat complications from the use of the drug. But the

established "learned intermediary" doctrine properly focuses upon the prescribing

physician, and the warnings given here were adequate.

      Falsberg developed toxic epidermal necrolysis (TEN), the most severe form

of Stevens-Johnson syndrome (SJS), after taking the GlaxoSmithKline drug

Lamictal, brand name for the drug lamotrigine. The superior court granted summary
No. 68264-4-1/2



judgment dismissing Falsberg's claims against GlaxoSmithKline for inadequate

warnings and against his physician for negligence, negligent misrepresentation, and

lack of informed consent. But because GlaxoSmithKline's Lamictal labels

adequately warn physicians of the risks of SJS and TEN and the relevant statutes of

limitations bar Falsberg's claims against his physician, we affirm.

                                        FACTS

       On February 15, 2007, psychiatrist Dr. Jack Conway prescribed Lamictal for

Falsberg. Lamictal is an anticonvulsant used in the treatment of epilepsy and

bipolar disorder. GlaxoSmithKline warned on its product label that Lamictal can

cause SJS and TEN. SJS and TEN are characterized by a rash combined with

mucosal involvement, such as bloodshot eyes, sore throat, and other pains

involving the erosion of mucous membranes. The conditions are relatively rare and

share symptoms with more common diseases. GlaxoSmithKline was aware of

cases in which Lamictal-caused SJS had been misdiagnosed.

       Dr. Conway told Falsberg that in rare instances, a rash may develop from

taking Lamictal, and that he should stop taking it right away if he saw a rash.

Dr. Conway instructed him to incrementally increase his dosage from 25 milligrams

per day to 150 milligrams per day. After the increase to 150 millligrams, Falsberg

began suffering flu-like symptoms, eye, mouth and throat pain, and blisters around

his mouth. On April 4, 2007, Dr. Conway learned of the symptoms and instructed

Falsberg to decrease his dosage to 75 milligrams.1



       1It appears that Falsberg was not aware of a rash on his back when he
described his symptoms to Dr. Conway.
No. 68264-4-1/3



      The next day, April 5, 2007, Falsberg was found by his wife slumped over a

computer, with a high fever and a rash. She took him to a medical clinic. At the

clinic, he had symptoms including a sore throat, cough, fever, eye redness, nasal

drainage, and rash. He was initially misdiagnosed with an upper respiratory

infection with conjunctivitis and rash, given eye drops, and discharged. His

symptoms worsened. The following day, Falsberg's wife took him to a hospital

emergency department, where medical personnel determined that Falsberg needed

intensive care and transferred him to a different hospital. There, a dermatologist

diagnosed him with SJS.

       Falsberg was transferred to the burn unit at a third hospital, where he

received treatment for TEN. On April 7, Falsberg was placed in a medically-induced

coma and surgery was performed. On or about June 14, his doctors concluded that

his conditions had been caused by an adverse reaction to Lamictal. He remained

hospitalized until July 10, 2007, when he was moved to a rehabilitation unit.

Flasberg required full-time assistance until his recovery at the end of August 2007.

       Ultimately, Falsberg filed this lawsuit against GlaxoSmithKline and Dr.

Conway. GlaxoSmithKline and Dr. Conway successfully moved for summary

judgment dismissing Falsberg's claims.2
       Falsberg appeals.




      2 Before the trial court, Dr. Conway and Falsberg disputed whether
Dr. Conway's motion, originally filed pursuant to CR 12(c), was more appropriate for
determination under CR 56 standards. The trial court expressly held that "the
[court] considered all of the pleadings submitted [and] essentially converted it to a
CR 56 motion. The [court] grants the motion based on the statute of limitations."
Clerk's Papers at 512.
No. 68264-4-1/4



                                       DISCUSSION

       "Summary judgment is appropriate when there are no genuine issues of

material fact and the moving party is entitled to judgment as a matter of law."3 This
court reviews a summary judgment de novo,4 viewing the facts in the light most
favorable to the nonmoving party.5
                Adequacy of Warnings Under Existing Washington Law

       Falsberg asserts that the trial court erred in dismissing his claims against

GlaxoSmithKline because the Lamictal label inadequately warns of the risks

associated with the drug's use. We disagree.

       Recognizing that unavoidably unsafe products such as prescription

medications are incapable of being made completely safe,6 Washington courts have
adopted the negligence standard for drug manufacture labeling under Restatement

(Second) of Torts section 402A comment k (1965)7 Under this standard, a

       3Cerrillo v. Esparza. 158Wn.2d 194,200, 142 P.3d 155 (2006).
       4 Fiorev. PPG Indus. Inc.. 169Wn. App. 325, 333, 279 P.3d 972, review
denied. 175 Wn.2d 1027, 291 P.3d 254 (2012).
       5Vallandiqham v. Clover Park Sch. Dist. No. 400. 154 Wn.2d 16, 26, 109
P.3d 805 (2005).
       6See Terhunev. A.H.Robins Co.. 90 Wn.2d 9, 12, 577 P.2d 975 (1978);
Ruiz-Guzman v. Amvac Chem. Corp.. 141 Wn.2d493, 509-11, 7 P.3d 795 (2000).
       7"There are some products which, in the present state of human knowledge,
are quite incapable of being made safe for their intended and ordinary use. These
are especially common in the field of drugs .... Such a product, properly prepared,
and accompanied by proper directions and warning, is not defective, nor is it
unreasonably dangerous .... The seller of such products, again with the
qualification that they are properly prepared and marketed, and proper warning is
given, where the situation calls for it, is not to be held to strict liability for unfortunate
consequences attending their use, merely because he has undertaken to supply the
public with an apparently useful and desirable product, attended with a known but
apparently reasonable risk." Restatement (Second) of Torts § 402A cmt. k
(1965).
No. 68264-4-1/5


prescription medication manufacturer is not subject to strict product liability when the

product is properly prepared and the manufacturer adequately warns of the risk of

injury from the drug's use.8 Similarly, Washington's product liability actions statute,
chapter 7.72 RCW, defines the manufacturer's duty as "the duty to act with regard to

issuing warnings or instructions concerning the danger in the manner that a

reasonably prudent manufacturer would act in the same or similar circumstances."9

       In Estate of LaMontaane v. Bristol-Meyers Squibb, this court held that a

warning for a prescription drug may be adequate as a matter of law if it contains

"specific and detailed information about the risks of using the drug,"10 and meets the
following test:

       To determine whether a warning is adequate requires an analysis of
       the warnings as a whole and the language used in the package insert.
       The court must examine the meaning and context of the language and
       the manner of expression to determine if the warning is accurate, clear
       and consistent and whether the warning portrays the risks involved in
       taking the prescription drug.[11]
       Washington has also adopted the learned intermediary doctrine in assessing

whether a drug manufacturer meets its duty to give adequate warnings. Under this

doctrine, a drug manufacturer satisfies its duty to warn of dangers involved in use of

a product if it gives '"adequate warning to the physician who prescribes it.'"12

       8 Terhune. 90 Wn.2d at 13-14.
       9 RCW 7.72.030(c). The "danger" about which the manufacturer must warn
is the specific adverse event or risk associated with use of the medication. See,
e.g.. Estate of LaMontagne v. Bristol-Meyers Squibb. 127 Wn. App. 335, 111 P.3d
857 (2005) (warnings were adequate as a matter of law where the drug label
specifically warned of the risk of the medical condition that caused plaintiff's injury).
       10 127 Wn. App. 335, 344, 111 P.3d 857 (2005).
       11]d
       12 Id at 345 (quoting Terhune. 90 Wn.2d at 13).
No. 68264-4-1/6


       Here, the critical inquiry regarding Falsberg's claim against GlaxoSmithKline

is whether the Lamictal label in effect in February 2007 adequately warned medical

personnel of the danger of SJS and TEN under the circumstances. The relevant

Lamictal warning label unequivocally warns of the risk of SJS/TEN:

       SERIOUS RASHES REQUIRING HOSPITALIZATION AND
       DISCONTINUATION OF TREATMENT HAVE BEEN REPORTED ....
       WHICH HAVE INCLUDED STEVENS-JOHNSON SYNDROME, . . .
       RARE CASES OF TOXIC EPIDERMAL NECROLYSIS AND/OR RASH-
       RELATED DEATH HAVE BEEN REPORTED ....



            NEARLY ALL CASES OF LIFE-THREATENING RASHES
       ASSOCIATED WITH LAMICTAL HAVE OCCURRED WITHIN 2 TO 8
       WEEKS OF TREATMENT INITIATION . . . .


              ALTHOUGH BENIGN RASHES ALSO OCCUR WITH
       LAMICTAL, IT IS NOT POSSIBLE TO PREDICT RELIABLY WHICH
       RASHES WILL PROVE TO BE SERIOUS OR LIFE THREATENING.
       ACCORDINGLY, LAMICTAL SHOULD ORDINARILY BE
       DISCONTINUED AT THE FIRST SIGN OF RASH, UNLESS THE
       RASH IS CLEARLY NOT DRUG RELATED. DISCONTINUATION OF
       TREATMENT MAY NOT PREVENT A RASH FROM BECOMING
       LIFE THREATENING OR PERMANENTLY DISABLING OR
       DISFIGURING.[13]

The "WARNINGS" section advises that a rash could be a sign of a serious

condition:


       Prior to initiation of treatment with LAMICTAL, the patient should be
       instructed that a rash or other signs or symptoms of hypersensitivity
       (e.g., fever, lymphadenopathy) may herald a serious medical event
       that the patient should report any such occurrences to a physician
       immediately.1141
The "PRECAUTIONS" section states that Lamictal should be immediately

discontinued at the "first sign of rash":


       13 Clerk's Papers at 676 (emphasis added).
       14 Clerk's Papers at 678.
No. 68264^-1/7


       [l]t is not possible to predict reliably which rashes will prove to be
       serious or life threatening.

            ACCORDINGLY, LAMICTAL SHOULD ORDINARILY BE
       DISCONTINUED AT THE FIRST SIGN OF RASH, UNLESS THE
       RASH IS CLEARLY NOT DRUG RELATED.1151

The "PATIENT INFORMATION" section also warns that a rash requires immediate

attention from a physician:

               It is not possible to predict whether a mild rash will develop into
       a more serious reaction. Therefore, if you experience a skin rash,
       hives, fever, swollen lymph glands, painful sores in the mouth or
       around the eyes, or swelling of lips or tongue, tell a doctor immediately
       since these symptoms may be the first signs of a serious reaction. A
       doctor should evaluate your condition and decide if you should
       continue taking LAMICTAL1161
       In assessing the adequacy of this label under the learned intermediary

doctrine, this court's decision in LaMontagne is instructive.17 As in LaMontagne.

here the label unequivocally warned prescribing physicians of the risks involved with

the medication.18 The Lamictal label warnings in effect in February 2007 expressly
and repeatedly warned of the risks of SJS and TEN. The Lamictal label also

warned to discontinue use if a rash develops unless the rash clearly is unrelated to

use of the drug, and that it is difficult to tell the difference between a benign rash

and a serious rash.

       As emphasized at oral argument, Falsberg contends that the Lamictal

warnings are false and misleading because it is not in fact difficult to differentiate

between a benign and a serious rash. Falsberg argues that GlaxoSmithKline had a

       15 Clerk's Papers at 679.
       16 Clerk's Papers at 685.
       17 LaMontagne. 127 Wn. App. at 352.
       18 Id. at 345.
No. 68264-4-1/8


duty to include an additional warning that "SJS/TEN is a rash plus mucosal

involvement,"19 and that a jury should weigh the conflicting expert testimony on the
adequacy of the warnings. Falsberg contends that the label should offer diagnostic

advice because of the known risk of misdiagnosis. But Falsberg does not present a

compelling argument that the label actually contains any false information or

misrepresentation. Neither the Restatement nor LaMontagne support the

proposition that a label must go beyond the warnings given to include diagnostic

tips, or otherwise instruct a physician on how to practice medicine. Additionally,

Falsberg does not establish that the warning to discontinue use at the first sign of

rash was misleading just because it was more conservative than his proposed

warning.

       We conclude that the Lamictal label was adequate as a matter of law. The

label's unequivocal warnings were accurate, clear, and consistent. No reasonable

prescribing physician apprised of the label's contents would be unaware of the risk

of SJS and TEN. Under Washington law, as was true in LaMontagne. the Lamictal

warnings were adequate.20
       Whether this Case Provides a Basis to Change Washington's Standard

       Falsberg argues that this court should abandon Washington's standard, i.e.,

requiring a label to adequately warn a prescribing physician of the risks associated

with the drug, in favor of the "warn every health care provider" standard adopted by

the Oregon Supreme Court in McEwen v. Ortho Pharmaceutical Corp.21 The

       19 Appellant's Br. at 8.
       20 LaMontagne. 127 Wn. App. at 350-51
       21 270 Or. 375, 528 P.2d 522 (1974).

                                           8
No. 68264-4-1/9



McEwen court concluded that, under Oregon law, a manufacturer has the duty to

warn the prescribing physician, the treating physician, and "all members of the

medical profession who come into contact with the patient in a decision-making

capacity."22 The court concluded thatthe prescribing physician learned
intermediary "reasoning applies with equal force to the treating physician."23
Falsberg argues that this court should adopt McEwen as a better-reasoned modern

rule.


        But strong policy considerations support Washington's focus upon the

prescribing physician in applying the learned intermediary doctrine. Our Supreme

Court has emphasized that "in examining the nature of the relationship between a

drug manufacturer, a prescribing physician and a patient," the prescribing physician

plays a unique and important role:

        [l]t is the physician who compares different products, selects the
        particular drug for the ultimate consumer and uses it as a tool of his or
        her professional trade. Under the learned intermediary doctrine, a
        drug company fulfills its duty by giving warnings regarding prescription
        drugs to the physician rather than to the patient.1241
        In Terhune v. A.H. Robins Co.. our Supreme Court highlighted that the

prescribing physician intermediary provides unique protection to the consumer of

prescription medications:

        [It is] safe to surmise that ordinarily a physician will not prescribe or
        utilize a product which he does not consider reasonably safe, and that
        he will take into account the amount of testing, or lack thereof, which
        has been done with respect to the product. But in any event, because


        22 Id, at 529.

     24 Washington State Physicians Ins. Exch. & Ass'n v. Fisons Corp.. 122
Wn.2d 299, 858 P.2d 1054 (1993) (citing Terhune. 90 Wn.2d at 13).
No. 68264^-1/10


       it is he who finally controls the dispensing of the product, it is just that
       he should be fully advised of the characteristics and dangers of the
       products and that the manufacturer should not be held to account if it
       has done its duty in this regard.1251
This important policy consideration underlies the exception from strict liability for

medical products embodied in comment k of the Restatement (Second) of Torts

section 402A, an exception based upon principles that "have their basis in the

character of the medical profession and the relationship which exists between the

manufacturer, the physician and the patient."26
       We also disagree with Falsberg's argument that the facts of this case present

a compelling setting for adopting McEwen or otherwise expanding Washington's

existing standards for a drug manufacturer's duty to warn. Here, Dr. Conway was

both the prescribing physician and the treating physician when symptoms first

appeared. Dr. Conway was aware of the manufacturer's warnings and, when he

prescribed the drug, he advised Falsberg to discontinue use if he developed any

rash. As to the emergency room physicians such as Dr. Lee, the record before us

is minimal, and it appears to be speculative whether a more simplified rash plus

mucosal involvement warning would have been of any significance.

       The underlying rationale of McEwen is that ifa warning to the prescribing

physician is good, then a warning to all health care providers everywhere is better.

But that would significantly alter Washington's existing learned intermediary


       25 90 Wn.2d 9, 16-17, 577 P.2d 975 (1978).
        26 Terhune. 90 Wn.2d at 16; see also Ruiz-Guzman. 141 Wn.2d at 506-08
(relationship between the prescribing physician, patient, and drug manufacturer as
well as the character of the medical profession justifies treating prescription drugs
differently from other dangerous products such as pesticides in the product liability
context).


                                               10
No. 68264-4-1/11


doctrine, and the facts in this record do not squarely present a basis for such a

change.

       We affirm the trial court's dismissal of Falsberg's claims against

GlaxoSmithKline pursuant to CR 56.

                                 Statute of Limitations


       Falsberg contends that the trial court erred by dismissing his claims against

Dr. Conway based on the relevant statutes of limitations. We disagree.

       Falsberg initially filed a lawsuit against Dr. Conway in 2008, but later

voluntarily dismissed the suit. In April 2010, Falsberg filed this lawsuit against

GlaxoSmithKline. On July 12, 2010, he amended the complaint to include claims

against Dr. Conway for medical negligence, negligent misrepresentation, and lack

of informed consent.

       The trial court granted Dr. Conway's motion to dismiss based on the lapse of

the applicable statutes of limitations.27 The trial court concluded that the statute of
limitations for the informed consent claim lapsed on February 15, 2010 and the

statute for the negligence claims lapsed on June 25, 2010.28

       27 Because the trial court considered the parties' evidentiary submissions in
resolving Dr. Conway's motion to dismiss, it converted the proceeding to one for
summary judgment under CR 56.
       28 February 15, 2010 was three years from the date on which Dr. Conway
first prescribed Lamictal for Falsberg, the relevant date for his informed consent
claim. Dr. Conway performed his last act relevant to the negligence claims,
instructing Falsberg to reduce his Lamictal dosage, on April 4, 2010. On March 22,
2010, before the expiration of the three-year statute of limitations pertinent to those
claims, Falsberg mailed Dr. Conway a notice of intent to sue pursuant to former
RCW 7.70.100(1), which resulted in an automatic extension of the statute of
limitations ninety days from the date of mailing plus five court days. Including the
extension provided by former RCW 7.70.100(1), the statute of limitations for the
negligence claims expired on June 25, 2010.


                                           11
No. 68264-4-1/12


       RCW 4.16.350, the statute of limitations generally applicable to claims of

medical negligence, provides:

       Any civil action for damages for injury occurring as a result of health
       care which is provided after June 25, 1976, against:
              ... a physician ....


              . . . based upon alleged professional negligence shall be
       commenced within three years of the act or omission alleged to have
       caused the injury or condition, or one year of the time the patient or
       his or her representative discovered or reasonably should have
       discovered that the injury or condition was caused by said act or
       omission, whichever period expires later.

Under RCW 4.16.350, the physician's last negligent act triggers a three-year

limitation period; otherwise, discovery of a latent injury triggers a one-year period.

       The last potentially negligent act by Dr. Conway relevant to the negligence

claims was his April 4, 2007 instruction that Falsberg reduce his dosage of Lamictal

by one-half rather than to discontinue the medication altogether. That is the date of

the act or omission triggering the three-year limitation period under RCW 4.16.350.

Falsberg makes no showing that he was incapacitated on April 4 when he called Dr.

Conway, discussed his conditions of dizziness and flu-like symptoms, and received

Dr. Conway's final instructions. At the latest, Falsberg learned of Dr. Conway's

alleged breach and his injury after he came out of the induced coma. This later

"discovery" would have triggered the one-year statute of limitations under

RCW 4.16.350. Falsberg did not meet this deadline either.

       Falsberg contends that his failure to meet these deadlines does not bar his

claims because he was incapacitated beginning several days before his

hospitalization and continuing until the end of August 2007. He argues that the




                                           12
No. 68264-4-1/13


limitations periods should be tolled for that period under the disability-tolling

provision of RCW 4.16.190(1):

       Unless otherwise provided in this section, if a person entitled to bring an
       action mentioned in this chapter. . . be at the time the cause of action
       accrued... incompetent or disabled to such a degree that he or she
       cannot understand the nature of the proceedings, such incompetency
       or disability as determined according to chapter 11.88 RCW,... the
       time of such disability shall not be a part of the time limited for the
       commencement of action.[291

       To resolve whether RCW 4.16.190 tolling applies to Falsberg's claims, we

look to the applicable statutes to determine the times at which his claims accrued.

Our primary goal when interpreting statutes is to effectuate the legislature's intent.30
Falsberg argues that the trial court erroneously applied RCW 4.16.190(1) by using

the RCW 4.16.350(3) concepts rather than the common-law definition of "accrual."31
Falsberg's argument is not persuasive.

       In enacting RCW 4.16.350, the legislature adopted narrow and specific

standards for medical malpractice claims and abandoned common law standards

for accrual which had been historically developed to account for discovery of foreign

objects that remained latent before causing injury. In Gunnier v. Yakima Heart

Center, our Supreme Court held that RCW 4.16.350(3) eliminated the common law

concept of accrual from statute of limitations analysis with respect to medical

negligence claims, except insofar as the elements of accrual are contained in the

concept of "discovery" in RCW 4.16.350(3), which triggers a special one-year


       29 (Emphasis added.)
       30 Wright v.Jeckle. 158 Wn.2d 375, 379, 144 P.3d 301 (2006).
       31 Under the common law approach, a medical negligence plaintiff's cause of
action accrued only upon discovery of the injury. See Ruth v. Dight. 75 Wn.2d 660,
667-68, 453 P.2d 631 (1969).


                                            13
No. 68264^-1/14


statute of limitations.32 To apply the common law accrual standard to claims of
medical negligence by means of RCW 4.16.190 would defeat the clear intent of the

legislature to abandon the use of common law accrual in cases governed by

RCW 4.16.350. We decline to do so.


       Falsberg's reliance on Rivas v. Overlake Hospital Medical Center is

misplaced.33 Rivas expressly states that for tolling under RCW 4.16.190 to apply,
"the plaintiff's incompetency or disability must exist at the time the cause of action

accrues."34 Because the Rivas court did not address the issue of accrual, Rivas does

not compel the conclusion that the common law definition for accrual applies to tolling

under RCW 4.16.190. Rivas merely recognizes that the tolling provisions of

RCW 4.16.190 continue to apply, even after the legislature adopted RCW 4.19.350.

       Finally, the three-year limitations period applicable to any "informed consent"

claim under RCW 7.70.050 began to run at the latest on April 4, 2007, the last date

Dr. Conway adjusted Falsberg's dosage of Lamictal before his hospitalization. This

was more than three years before he sued Dr. Conway.

       The trial court properly dismissed Falsberg's claims against Dr. Conway

based on the lapse of the statutes of limitations.

                                    CONCLUSION

       The trial court properly dismissed Falsberg's claims. We decline to expand

the existing drug label warning standards. Falsberg's claim against




       32134 Wn.2d 854, 860-62, 953 P.2d 1162 (1998)
       33 164 Wn.2d 261, 189 P.3d 753 (2008).
       34 Id. at 267.


                                           14
No. 68264-4-1/15


GlaxoSmithKline based on the Lamictal label does not present a genuine issue of

material fact because the label is adequate as a matter of law. His claims against

Dr. Conway are barred by the applicable statutory limitation periods.

      Affirmed.




WE CONCUR:




 W/^^A.tf.,




                                         15